Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2019

                                      No. 04-19-00529-CV

                                      Isabel MARTINEZ,
                                           Appellant

                                                v.

                            Ana LITOFSKY and Michael Litofsky,
                                       Appellees

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05367
                     The Honorable John Francis Davis, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed by September 4, 2019. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court